Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 12, and 18 are objected to because of the following informalities:  
In (a) line 3 of claim 3, (b) line 3 of claim 12, and (c) line 3 of claim 18, a “,” should be inserted after “bentonite clay” (i.e., “bentonite clay, and combinations thereof”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 11, and 17 are indefinite because the phrase “a combination thereof” as recited therein (i.e., in line 9 of claim 1, lines 5 and 21-22 of claim 9, lines 7-8 of claim 11, lines 5 and 18-19 of claim 17) is unclear as to which combination of the Markush group members recited therein Applicant is referring to, or for which combination Applicants are seeking patent protection.  Based on the number of Markush group members recited, it appears that an infinite number of combinations of these members could be obtained.
Additionally, the limitations “titanium (IV) oxide powder” and “anatase titanium dioxide powder”, as recited in Applicants’ claims, appear synonymous (and are formulaically the same, i.e., TiO2).  It cannot be determined whether the limitation “titanium (IV) oxide powder” is intended to define titanium oxide in another form, e.g., rutile, brookite, etc.
Claims 1, 6, 9, 11, 15, 17, and 19 are also indefinite because the phrases “metal particle” and "metal particles", as recited therein, imply particles that are metallic in form (i.e., elemental).  The “metal particles” exemplified in these claims are not all metallic in nature; some are metal-containing, or are metal compounds.  
	Claim 3 is indefinite for lacking antecedent basis for the limitation “metal oxide powder”.  Claim 1, from which claim 3 depends, recites the 
Claims 3, 12, and 18 are indefinite for lacking continuity between the limitations “binder at a concentration of from 0 wt% to 25 wt%” and “wherein the binder is selected from…”.  The amount of 0 wt% binder indicates that no binder is present.  If such is the case it cannot be determined how the binder can be selected from alumina, bentonite clay, and combinations thereof. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 6, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chase et al. (U. S. Patent No. 8,535,632).
Regarding claims 1, 2, 17, and 20, Chase et al. teach a catalyst-containing nanofiber (“nanowire”) composition, comprising a ceramic nanofiber having a plurality of metal catalyst nanoparticles, wherein the metal catalyst nanoparticles cover from about 1% to about 90% of the surface area of the ceramic nanofiber (col. 2, lines 21-25).  The ceramic nanofiber is derived from ceramic precursors, examples of which contain one or more of aluminum, titanium, zinc, and silicon, said precursor in forms such as microparticles or nanoparticles (considered equivalent to “powder” in Applicants’ claims).  See col. 3, lines 58-62 of Chase et al., as well as col. 6, lines 18-27 and Table A, which further teaches that the ceramic nanofibers may be in the form of metal oxides, i.e., oxides of aluminum, titanium, silicon, tin, or any combination thereof, although preferred ceramic nanofibers include alumina, titania, silica, and the like, and col. 10, lines 36-
Regarding claims 3 and 18, Chase et al. teach the feasibility in incorporating a binder into the aforementioned composition (col. 10, line 64 to col. 11, line 3), and further disclose alumina as an exemplary binder (col. 13, lines 18-24; while this latter excerpt does not explicitly teach metal particles reading upon that respectively claimed, said teaching does not detract this reference from reading upon Applicants’ claims, as teachings of a reference are not limited to a preferred embodiment.  In re Boe, 145 U.S.P.Q. 507 (CCPA 1966)).
Further regarding claims 1 and 17, and also regarding claims 6 and 19, Chase et al. teach molybdenum, cobalt, and nickel as exemplary catalyst metals, and further teach the feasibility in said catalyst metals being in oxidic form (col. 10, lines 4-14).  Chase et al. further teach that the average diameter size of the metal oxide catalyst particles ranges as narrowly as from about 1 to about 15 nanometers (col. 10, lines 16-23).  
	In view of these teachings, Chase et al. anticipate claims 1-3, 6, and 17-20.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chase et al. (U. S. Patent No. 8,535,632) in view of Borgna et al. (U. S. Patent Publication No. 2010/0025301).
Chase et al. is relied upon for its teachings with respect to claims 1-3, 6, and 17-20 as stated above.
In addition, regarding claim 4, Chase et al. teach that the aforementioned nanofibers have an average fiber diameter of from about 1 to about 500 nanometers (preferably from about 50 to about 100 nanometers).  See col. 10, lines 16-19 of Chase et al.
Chase et al. do not teach or suggest the length of the aforementioned nanofibers, as recited in claim 4.
Borgna et al. teach catalysts comprising at least one transition metal oxide (e.g., oxides of cobalt, nickel, tungsten, or molybdenum; see paragraph [0038]) supported on a porous support, wherein the support material may be a nanostructured material, e.g. TiO2 nanowires (also called nanofibers).  The nanostructured material usually exhibits dimensions typically ranging from 1 to 100 nm, and an aspect ratio (defined as the length of the major axis defined by the width of the minor axis) of greater than 20.  See paragraphs [0044]-[0047] of Borgna et al.

Aspect ratio of 20 = length (L)/width 
If width is 100 nm:
20 = L/100 nm
L = 20 x 100 nm = 2000 nm
2000 nm = 2 microns, which falls within Applicants’ claim limitation "lengths from 0.5 microns to 50 microns", as recited in claim 4.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the teachings of Chase et al. to determine the lengths of the nanowires disclosed therein, as suggested by Borgna et al., said lengths falling within the claimed range of 0.5 microns to 50 microns. 

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al. (U. S. Patent No. 8,535,632).
Chase et al. is relied upon for its teachings with respect to claims 1-3, 6, and 17-20 as stated above.
In addition, regarding claim 5, it is considered that because Chase et al. teach metal oxide nanowires reading upon that respectively recited in Applicants’ claims, the skilled artisan would have been motivated to 
Regarding claims 7 and 8, Chase et al. teach the feasibility in heat treating the nanofiber composition at temperatures ranging from about 200°C or about 500°C to about 1200°C; calcination times can range from about 0.5 to about 6 hours (col. 9, lines 6-36).  Although Chase et al. do not explicitly teach drying and shaping the nanofiber composition into extrudates, such techniques are considered conventional and are not deemed to lend patentability to Applicants’ claimed invention.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al. (U. S. Patent No. 8,535,632) in view of Borgna et al. (U. S. Patent Publication No. 2010/0025301) in view of Eijsbouts-Spickova et al. (U. S. Patent Publication No. 2010/0248945).
Regarding claims 9, 11, and 16, Chase et al. Chase et al. teach a catalyst-containing nanofiber (“nanowire”) composition, comprising a ceramic nanofiber having a plurality of metal catalyst nanoparticles, wherein the metal catalyst nanoparticles cover from about 1% to about 90% of the surface area of the ceramic nanofiber (col. 2, lines 21-25).  The ceramic nanofiber is derived from ceramic precursors, examples of which contain one 
Further regarding claims 9 and 11, and also regarding claim 15, Chase et al. teach molybdenum, cobalt, and nickel as exemplary catalyst metals, and further teach the feasibility in said catalyst metals being in oxidic form (col. 10, lines 4-14).  Chase et al. further teach that the average diameter size of the metal oxide catalyst particles ranges as narrowly as from about 1 to about 15 nanometers (col. 10, lines 16-23).  
Regarding claim 12, Chase et al. teach the feasibility in incorporating a binder into the aforementioned composition (col. 10, line 64 to col. 11, line 3), and further disclose alumina as an exemplary binder (col. 13, lines 18-24; while this latter excerpt does not explicitly teach metal particles reading upon that respectively claimed, said teaching does not detract this reference from reading upon Applicants’ claims, as teachings of a reference are not 
Regarding claim 13, Chase et al. teach that the aforementioned nanofibers have an average fiber diameter of from about 1 to about 500 nanometers (preferably from about 50 to about 100 nanometers).  See col. 10, lines 16-19 of Chase et al.
Chase et al. do not teach or suggest the length of the aforementioned nanofibers, as recited in claim 13.
Borgna et al. teach catalysts comprising at least one transition metal oxide (e.g., oxides of cobalt, nickel, tungsten, or molybdenum; see paragraph [0038]) supported on a porous support, wherein the support material may be a nanostructured material, e.g. TiO2 nanowires (also called nanofibers).  The nanostructured material usually exhibits dimensions typically ranging from 1 to 100 nm, and an aspect ratio (defined as the length of the major axis defined by the width of the minor axis) of greater than 20.  See paragraphs [0044]-[0047] of Borgna et al.
From this teaching, the length of the nanowire can be determined, using an aspect ratio of 20, and selecting width of 100 nm as the nanowire dimension:
Aspect ratio of 20 = length (L)/width 
If width is 100 nm:
20 = L/100 nm

2000 nm = 2 microns, which falls within Applicants’ claim limitation "lengths from 0.5 microns to 50 microns", as recited in claim 4.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the teachings of Chase et al. to determine the lengths of the nanowires disclosed therein, as suggested by Borgna et al., said lengths falling within the claimed range of 0.5 microns to 50 microns.
Regarding claim 14, it is considered that because Chase et al. teach metal oxide nanowires reading upon that respectively recited in Applicants’ claims, the skilled artisan would have been motivated to reasonably expect the metal oxide nanowires disclosed in Chase et al. to exhibit a surface area comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
Chase et al. do not teach or suggest the limitations of claims 9 and 10 regarding the catalyst being sulfided, or regarding the presence of a sulfiding agent.  
Regarding claim 9, Borgna et al. teach catalysts comprising at least one transition metal oxide (e.g., oxides of cobalt, nickel, tungsten, or molybdenum; see paragraph [0038]) supported on a porous support, wherein the support material may be a nanostructured material, e.g. TiO2 
While Borgna et al. teach the feasibility in sulfiding the catalyst, this reference does not explicitly teach the sulfiding agents recited in claim 10.
Regarding claim 10, Eijsbouts-Spickova et al. teach catalysts comprising metal oxide/sulfide particles, wherein exemplary metals include molybdenum, tungsten, cobalt, nickel, or mixtures thereof; see paragraphs [0033]-[0035] and [0049], wherein after preparation of said catalysts, the particles may be subjected to subsequent process steps, including sulfiding.  See paragraphs [0080], [0085], and [0016], the latter of which discloses sulfiding with sulfur-containing compounds such as hydrogen sulfide and dimethyl disulfide (DMDS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the catalyst-containing nanofiber composition of Chase et al. by sulfiding the composition, thereby incorporating therein a sulfiding agent, as suggested by Borgna et al. and to employ sulfiding agents such as hydrogen sulfide or dimethyl disulfide, as suggested by Eijsbouts-Spickova et al., motivated by these references’ common teachings regarding catalysts comprising transition metal oxides supported by metal oxide nanofibers, said catalysts respectively comprising or containing the same or similar components.  Further, it has been held that combining two or more materials disclosed by In re Kerkhoven, 205 U.S.P.Q. 1069.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon in this Office Action provide technological background in the art of catalysts comprising metal oxide supports having catalytic metals thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 22, 2021